Citation Nr: 1718575	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease with congestive heart failure, status post pacemaker, and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to April 1974.  These dates are confirmed on a Department of Defense form 214 (DD214).  The same DD214 reflects that the Veteran had one year, seven months, and 12 days of prior active service.  Although a DD214 for this prior service is not of record, service treatment records from this period have been associated with the claims file.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for erectile dysfunction.

In June 2015 and March 2016, the Board remanded the appeal to afford the Veteran the opportunity to appear before a Veterans Law Judge at a Board hearing at the RO.  In January 2017, the Veteran called the RO and informed VA that he was unable to drive; he requested that his hearing be cancelled and not rescheduled.  The Veteran's accredited representative added in a May 2017 submission that the Veteran's health has continued to decline dramatically, and he was no longer capable of attending a hearing due to recent medical deterioration.  In light of the RO's efforts to schedule the Veteran for a Board hearing, and the Veteran's response that his hearing be cancelled and not rescheduled, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has erectile dysfunction related to active service.



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Service incurrence will be presumed for certain chronic diseases if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease and service-connected hypertension.  In addition to considering the claim on a secondary basis, the Board has also considered entitlement to service connection for erectile dysfunction as directly related to active service.  

The Veteran's January 1969 pre-induction physical reflects that he had a normal genito-urinary system.  

A February 1970 service treatment record reflects that the Veteran had a persistent impotence problem.  A subsequent treatment record shows that the Veteran was prescribed methyltestosterone for continued impotence.  In February 1971, the Veteran asked a service treatment provider for a vasectomy; the treatment provider indicated that he would not perform a vasectomy unless the Veteran had at least three children.

The Veteran underwent a vasectomy in December 1971.  He subsequently experienced massive scrotal swelling, scrotal hematoma, and epididymo-orchitis.  In mid-January 1972, a treatment provider noted that the welling had decreased in that the swollen epididymis could be distinguished from the swollen testis, but there was still a large mass.  Follow-up treatment continued, and in March 1972, the Veteran declared that he was unable to keep food down due to pain in his right testicle.  It was noted that he had an exquisitely tender right epididymis.  The Veteran was then admitted for additional surgery for chronic orchitis; he was retained in the hospital for over a month.

In July 1972, the Veteran was treated for epididymitis and was put on limited duty due to recurrent testicular pain.  He received additional treatment for post-vasectomy problems in January 1974; the record reflects that the Veteran was unable to maintain an erection.  The treatment provider wrote that the Veteran's impotence was documented in the health record since a year before his vasectomy.

The March 1974 service separation physical reflects that the Veteran had a normal genito-urinary system; the report also reflects that the Veteran underwent vasectomy in December 1971.  The Veteran indicated on a Report of Medical History that he experienced post-vasectomy complications; his hospitalization for epididymitis was noted.

In August 1998, a Critical Care Registered Nurse (CCRN) recounted the Veteran's in-service epididymitis and orchitis and commented on the interplay with the Veteran's hypertension.

A VA treatment record from November 2000 reflects that the Veteran had experienced no erections for the prior year.  Subsequent treatment records through the present document continuing erectile dysfunction.

On VA examination in March 2009, the examiner stated that there was "no erectile dysfunction in strs."  A diagnosis of hypogonadism with complete erectile dysfunction was given.  The examiner opined that the Veteran's erectile dysfunction was not caused by or a result of his service-connected hypertension or coronary artery disease; she opined that the Veteran's erectile dysfunction was caused by his hypogonadism as evidenced by low serum testosterone.

In May 2011, a different VA examiner reviewed the claims file.  The examiner opined that it was less likely as not that the Veteran's erectile dysfunction was caused by or a result of his in-service vasectomy and epididymitis.  The examiner stated that "[t]here is no objective evidence to support ED as a chronic condition after his vasectomy/epididymitis treatments.  No objective evidence of aggravation."  For rationale, the examiner said, "[m]edical literature review; medical record review; clinical experience."

A review of the evidence of record shows that the Veteran clearly has a current diagnosis of erectile dysfunction.  Therefore, the question to be answered is whether that currently diagnosed erectile dysfunction was caused by or was present during active service, or alternatively, was caused by another service-connected disability.

The Board has carefully considered the opinion given by the March 2009 VA examiner.  While that evidence weighs against the claim on a secondary basis, the examiner offered no opinion regarding whether the Veteran's claimed erectile dysfunction was directly related to service.  The examiner offered an alternative etiology of hypogonadism; however, no opinion was offered regarding any relationship between that hypogonadism and the Veteran's service.  Therefore, the March 2009 VA examination report weighs neither for nor against the claim on a direct basis.  

The Board has also carefully considered the opinion given by the May 2011 VA examiner.  While that evidence weighs against the claim, the Board has assigned that opinion less probative value.  In offering the opinion that the Veteran's erectile dysfunction was less likely as not due to active duty service, the examiner offered no alternative etiology of the Veteran's erectile dysfunction.  Further, the Board is concerned that the identity and credentials of the May 2011 VA examiner are not of record.  Additionally, in simply stating that there was "no objective evidence" without further supporting commentary.  The examiner appeared to rely on an absence of symptoms or treatment as the primary rationale for his given negative opinion.  An opinion that merely relies on the absence of symptoms since service is not adequate.  For these reasons, the Board finds the opinion of the May 2011 VA examiner to be of less probative value.

The Veteran has consistently and credibly complained of erectile dysfunction symptoms.  The Veteran is competent to describe his erectile dysfunction symptoms because such symptoms come to her through her senses and, therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's statements credible regarding a continuity of symptomatology.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

On this particular evidentiary record, the Board finds that the Veteran's currently diagnosed erectile dysfunction cannot be satisfactorily disassociated from his active duty service.  In this regard, service treatment records note that in January 1974 the Veteran received treatment for post-vasectomy problems and that he was unable to maintain an erection.  Accordingly, in light of the medical treatment records suggesting onset in service, a current diagnosis and the Veteran's lay statements which credibly provide a continuity of the Veteran's symptoms since active duty, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for erectile dysfunction is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


